DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed 12/10/2020 set forth that the amendments to independent claim 8 (that incorporate some subject matter of now-cancelled claim 13 as well as a new limitation) overcome the prior art of record set forth in the last Office Action. The Examiner agrees.  

Claim Objections
Claim 8 is objected to because of the following informalities: On line 4, the term “and” should follow the semi-colon since the “system” of the claim only comprises two elements: “an insulin delivery pump” and “a controller”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 5, the claim has been amended to recite “wherein the suspension of the continuous basal insulin delivery is caused based on the problematic glucose trend”. However, the phrase “caused based on” is grammatically incorrect. It is suggested to replace this phrase with either the phrase “caused by” or “based on”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On line 7, the term “continuous” should be inserted before the phrase “basal insulin delivery” to maintain consistency with the language used in claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 10: Lines 3-4 have been amended to recite “identify a problematic glucose trend indicative potentially leading to hypoglycemic levels”. This limitation (specifically, the phrase “indicative potentially leading to”) appears to be grammatically incorrect to the point that it renders the claim indefinite as the scope of the claim cannot be determined. As this language is not utilized in the Specification, it is unclear as to of 
Re claim 21: The phrase “the hypoglycemic event” on line 1 lacks proper antecedent basis, rendering the claim indefinite. No such “hypoglycemic event” is introduced in claim 8, but claim 8 does recite “a hypoglycemic range”. Because of this, it is unclear whether claim 21 intended to introduce “a hypoglycemic event” or relate in some manner to the “hypoglycemic range” of claim 8 or any other action in claim 8. For the sake of examination, claim 21 is interpreted as reciting “a predicted hypoglycemic event will continue after the continuous basal insulin delivery is suspended”. Claims 22 and 23 are rejected due to their dependence on claim 21.
Re claim 22: The phrase “the condition that indicates that hypoglycemia is predicted to continue after the continuous basal insulin delivery is suspended” lacks proper antecedent basis, rendering the claim indefinite. Although somewhat similar to the language used to describe the “condition” of claim 21, the scope of these two “conditions” is different. For the sake of examination, claim 22 is interpreted as reciting “wherein the condition that indicates that the predicted hypoglycemia event will 

Allowable Subject Matter
Except for the objections and rejections under 35 U.S.C. 112(b) set forth above, the claims are in condition for allowance. The following is a statement of reasons for the condition in which glucose levels will continue to decrease after the suspension of continuous basal insulin delivery by (1) obtaining an Insulin-On-Board (IOB) value representing a quantity of insulin remaining in a body of a user following an insulin bolus, (2) scaling a Total-Daily-Dose (TDD) value representing a quantity of insulin required by the user in a 24-hour period by a factor to generate a result having a value less than the TDD value, and (3) determining that the IOB value is greater than the result, wherein the condition comprises the IOB value being greater than the result. A controller configured to perform these functions is not disclosed in the closest prior art of record (PG PUB 2014/0039383 to Dobbles, as cited in the last Office Action). Additionally, this feature could not be found elsewhere in the prior art of record, including newly-found relevant art PG PUB 2014/0221966 to Buckingham et al., PG PUB 2016/0228641 to Gescheit et al. and PG PUB 2018/0055452 to Breton (which each disclose a system comprising an insulin delivery pump and a controller that is configured to cause suspension of a continuous basal insulin delivery prior to glucose levels falling into a hypoglycemic range and predict that the suspension of the continuous basal insulin delivery will be insufficient to prevent the glucose levels from falling into the hypoglycemic range and thereby identify a condition in which the glucose levels will continue to decrease after the suspension of the continuous basil insulin delivery). Absent a teaching of this functionality, it would not have been obvious to one of ordinary skill in the art to modify Dobbles’ controller to be configured to perform this functionality.  Additionally, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783